Case 1:19-cv-01230-JDT-cgc Document 25 Filed 08/03/20 Page 1 of 3               PageID 118




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


BRAXTON L. TAYLOR,                            )
                                              )
       Plaintiff,                             )
                                              )
                                              )
VS.                                           )          No. 19-1230-JDT-cgc
                                              )
                                              )
JOHN MEHR, ET AL,                             )
                                              )
       Defendants.                            )


         ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On April 15, 2020, Defendant Lisa Balderrama filed a motion to compel discovery

pursuant to Federal Rule of Civil Procedure 37(a). (ECF No. 19.) When the pro se prisoner

Plaintiff, Braxton L. Taylor, did not file a response, the Court granted the motion to compel

on June 2, 2020. (ECF No. 23.) Plaintiff was ordered to serve, within 14 days after the

date of the order, complete answers to five interrogatories for which he did not provide any

answers at all and to clarify and/or supplement his answers to five others. (Id. at PageID

111-13.)

       Defendant filed a motion to dismiss pursuant to Federal Rules of Civil Procedure

37(b) and 41(b) on June 24, 2020. (ECF No. 24.) Defendant seeks dismissal of the case

as a sanction for failure to cooperate in discovery on the ground that Plaintiff has not
Case 1:19-cv-01230-JDT-cgc Document 25 Filed 08/03/20 Page 2 of 3                   PageID 119




complied in any manner with the Court’s order compelling discovery. Plaintiff’s response

to the motion to dismiss was due on or before July 13, 2020. See Local Rule 7.2(a)(2);

Fed. R. Civ. P. 6(a)(1), 6(d).1 Plaintiff has not, however, filed a response to Defendants’

motion.

       By his failure to respond to the motion to compel, failure to comply with the Court’s

order, and failure to respond to the motion to dismiss, Plaintiff has demonstrated that he

does not intend to provide appropriate discovery in this matter. His failure to do so has

significantly prejudiced the Defendant’s ability to defend the action. Therefore, the Court

finds that dismissal of this case is the appropriate sanction under Rule 37(b).

       Accordingly, Defendant’s motion to dismiss is GRANTED.                     This case is

DISMISSED in its entirety pursuant to Federal Rules of Civil Procedure 37(b)(2)(A)(v)

and 41(b) for failure to provide discovery and to comply with the Court’s order. It is

CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that an appeal in this matter by Plaintiff

would not be taken in good faith.

       If Plaintiff nevertheless appeals the dismissal of this case and wishes to use the

installment procedures for paying the $505 appellate filing fee, he must submit an updated

in forma pauperis affidavit and a current, certified copy of his inmate trust account for the

six months immediately preceding the filing of the notice of appeal. See 28 U.S.C.




       1
         Local Rule 7.2(a)(2) requires responses to motions to be filed within 14 days. The only
exceptions are motions filed under Federal Rules of Civil Procedure 12(b), 12(c), and 56, which
have a response time of 28 days. See Local R. 12.1(b), 56(b).

                                               2
Case 1:19-cv-01230-JDT-cgc Document 25 Filed 08/03/20 Page 3 of 3           PageID 120




§§ 1915(a)-(b); see also McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997),

partially overruled on other grounds by LaFountain, 716 F.3d 944, 951 (6th Cir. 2013).

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                s/ James D. Todd
                                               JAMES D. TODD
                                               UNITED STATES DISTRICT JUDGE




                                           3
